DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/7/2022 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.

Claims 1, 6-9, 18, 22-25, 41, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Craig (US 7,250,080).
With respect to claims 1, 6-8, 18, and 42, Craig discloses an organosilicon compound surface-treated titanium dioxide material (abstract) for use in waterborne coating compositions, e.g., composition comprising titanium dioxide pigment, Rhoplex AC-2508 acrylic dispersion, Tamol 731 dispersant, carbon black (i.e., extender), water, and Texanol ester alcohol which is 2,2,4-trimethyl-1,3-pentanediol mono (2-methyl-propanoate) (col. 15, line 51 to col. 16, line 25) which inherently  has octanol-water partition coefficient within 1-5.  Exemplified titanium dioxide is treated with 1 wt % xSi(R)4-x when R’ is nonhydrolyzable aliphatic having 6 carbon atoms, R is hydrolyzable alkoxy, and x = 1.  
Craig fails to exemplify a titanium dioxide that is treated with a silane having R’ that has at 8-20 carbon atoms or to teach with sufficient specificity that the R’ is hydrophobic, however, Craig teaches that the alkyltrialkoxysilanes can have 4-28 carbon atoms, most preferably 6-14 carbon atoms (col. 10, line 65 to col. 11, line 5).  
Therefore, it would have been obvious to one of ordinary skill in the art to select any of the R’ groups taught by Craig, including those within claimed range of 8-20 carbon atoms in order to provide a hydrophobic coating having the claimed water contact angle which is representative of hydrophobicity.  Because the composition includes a hydrophobically treated mineral filler, the composition is expected to be corrosion resistant.
	With respect to claim 9, the exemplified composition contains PVC (does not include volatiles) of 22 vol % (col. 16, lines 1-2).
With respect to claim 22, the exemplified composition contains PVC (does not include volatiles) of 22 vol % (col. 16, lines 1-2) and therefore the amount of resin is 78 vol %.
With respect to claim 41, Example 1 includes a titanium dioxide having particle size of smaller than 0.63 microns (col. 11, lines 45-46).
With respect to claims 23 and 24, Craig is silent with respect to the corrosive resistance of the coating, however, it discloses using a titanium dioxide that is treated with a hydrophobic coating.  Therefore, one of ordinary skill in the art would have expected that the coating exhibit the claimed corrosive resistance given that Craig discloses a hydrophobic coating on the titanium dioxide.
With respect to claim 25, Craig does not disclose that the titanium dioxide is treated with an inorganic coating before being treated with an organosilane, however, it teaches that prior art U.S. 
Given that it is known in the prior art to pretreated titanium dioxide with an aluminum phosphate in order to improve light fastness and dispensability in plastics as admitted by Craig, it would have been obvious to one of ordinary skill in the art to treat the titanium oxide of Craig with aluminum phosphate.

Claims 1, 6-8, 12-19, 22-24, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Raper (US 2013/0000518) in view of evidence provided by Totsch (US 2005/0182277).
With respect to claims 1, 6, 7, 12-19, and 42, Raper discloses water-based paint composition comprising a mineral treated such as silica, silicates, and titanium dioxide with at least one hydrophobizing agent (abstract).  Example 11 includes a formulation comprising UCAR 379 binder (vinyl acrylic copolymer, paragraph 0058), kaolin (aluminum silicate containing aluminum oxide) coated with OCTEO (i.e., octyltriethoxysilane), water, ethylene glycol solvent, Texanol solvent, and TAMOL surfactant (i.e., dispersant) (paragraph 0092).  Hydrophobizing agent octltriethoxysilane is expected to provide the claimed water contact angle which is representative of hydrophobicity.  Texanol solvent is 2,2,4-trimethylpentane-1,3-diol monoisobutyrate as evidenced by Totsch in paragraph 0044 and therefore inherently has octanol-water partition coefficient within claimed range because it is one of the ones disclosed by applicant.
Raper does not exemplify a paint composition comprising titanium dioxide, however, it clearly discloses that titanium dioxide can be used as one of the minerals.
Therefore, it would have been obvious to one of ordinary skill in the art to substitute kaolin with titanium dioxide as the mineral filler and thereby obtain a paint composition like claimed.  Because the 
With respect to claim 8, Raper teaches that the amount of hydrophobizing agnt is 0.1-10 wt % based on the mineral (paragraph 0031).
	With respect to claim 22, Raper discloses other formulation with 20% PVC which provides for 80 vol % waterborne resin (see Table V).
With respect to claims 23 and 24, Raper does not explicitly disclose the corrosion resistance, however, one of ordinary skill in the art would have expected that the coating exhibit the claimed corrosive resistance given that Raper discloses the claimed coating comprising a hydrophobically treated titanium dioxide.  

Response to Arguments
Applicant's arguments filed 1/7/2022 have been fully considered but they are not persuasive.  Specifically, applicant argues (A) that the data of the specification shows unexpected results for R’ having 8-18 carbon atoms and (B) that neither Craig nor Raper discloses claimed water contact angle of greater than 90°C.
	With respect to argument (A), the data in the specification as originally filed has been fully considered, however, it fails to establish unexpected results for two reasons.  First, the data is not a direct comparison to the prior art.  Case law holds that comparative showings must compare the claimed subject matter with the closest prior art to be effective.  See In re Burckel, 592 F.2d 1175, 1179, 201 USPQ 67, 71 (CCPA 1979).  Specifically, Craig discloses that R’ includes 4-28 carbon atoms and does not disclose 2 carbon atoms as in the comparative example.  Also, Raper discloses treating a mineral with a hydrophobizing agent, e.g., OCTEO (i.e., octyltriethoxysilane).  Second, the data is not reasonably commensurate in scope with the scope of the claims.  Case law holds that evidence is insufficient to rebut a prima facie case if not commensurate in In re Grasselli, 713 F.2d 731, 741, 218 USPQ 769, 777 (Fed. Cir. 1983).  Specifically, inventive data only includes R’ having either 8 or 12 carbon atoms which is not representative of claimed 8-18.  
With respect to argument (B), it is the examiner’s position that the number of carbon atoms in R’ provides for the contact angle because contact angle is representative of hydrophobicity.  Craig discloses pendant groups, including those within claimed range of 8-18 carbon atoms, which are expected to provide a hydrophobic coating having the claimed water contact angle.  Hydrophobizing agent octltriethoxysilane is expected to provide the claimed water contact angle which is representative of hydrophobicity because it has 8 carbon atoms in R’.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/VICKEY NERANGIS/Primary Examiner, Art Unit 1763                                                                                                                                                                                                        



vn